
	

114 HR 4459 IH: Taxpayer Identity Theft Protection Act
U.S. House of Representatives
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4459
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2016
			Mrs. Wagner introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require the Secretary of the Treasury to issue
			 identity protection personal identification numbers with respect to
			 identity theft-related tax fraud.
	
	
 1.Short titleThis Act may be cited as the Taxpayer Identity Theft Protection Act. 2.Identity protection personal identification numbers (a)In generalSection 6109 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(i)Use of IP PINs
 (1)In generalAt the request of any individual, the Secretary shall, after the individual’s true identity has been established and verified, issue an identity protection personal identification number to such individual, and such number shall be used as the identifying number for such individual for purposes of this title.
 (2)Identity protection personal identification number definedFor purposes of paragraph (1), an identity protection personal identification number is a number assigned by the Secretary to a taxpayer to help prevent the misuse of the social security account number of the taxpayer on fraudulent Federal income tax returns..
 (b)Conforming amendmentSection 6109(d) of such Code is amended by inserting provided by subsection (i) or as after except as. (c)Publicity of IP PIN availabilityThe Secretary of the Treasury, or the Secretary’s delegate, shall publicize the availability of the use of identity protection personal identification numbers pursuant to section 6109(i) of the Internal Revenue Code of 1986, including through electronic means.
 (d)Effective dateThe amendments made by this section shall apply to requests made after the date of the enactment of this Act.
			
